United States Court of Appeals
                              For the First Circuit

Nos. 07-2828, 08-1075, 08-1076

     IN RE:       TJX COMPANIES RETAIL SECURITY BREACH LITIGATION.
                                 __________

           AMERIFIRST BANK and SELCO COMMUNITY CREDIT UNION,

                  Plaintiffs, Appellees/Cross-Appellants,

                                         v.

  TJX COMPANIES, INC., FIFTH THIRD BANK and FIFTH THIRD BANCORP,

                  Defendants, Appellants/Cross-Appellees.


                                       ERRATA

     The opinion of this Court, issued on March 30, 2009, should be

amended as follows.

     On    page   8,   line    15,   insert   "in"   between   "elaborated"   and

"their".